Wilkie, J.
(dissenting). In my opinion the improper argument by defense counsel in which he referred to the *467plaintiff as a “Nazi” was prejudicial. Although we are handicapped by the absence of a transcript, and as the majority notes, several questions were answered in a manner favorable to the plaintiff, the jury allocated 60 percent of the negligence to him and thus barred him from any recovery. This is enough evidence of prejudice to convince me that a new trial should have been ordered. It is true that wide latitude is allowed to counsel on closing jury arguments. But there are limits as noted in the cases cited by the majority. The use of the word “Nazi” is so offensive and so prejudicial on its face, or, in any event in this case, that I would hold it was an abuse of discretion for the trial court not to have granted a new trial on this ground. In this era when all our institutions are straining to stamp out intolerance such a plain attempt to poison the jurors’ minds should not be countenanced. I would reverse and order a new trial.